                   Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 1 of 23




 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     BUNGIE, INC., a Delaware corporation,              No. 2:21-cv-811
10
                             Plaintiff,                 COMPLAINT
11                                                      WITH JURY DEMAND
              v.
12
     AIMJUNKIES.COM, a business of
13   unknown classification; PHOENIX
14   DIGITAL GROUP LLC, an Arizona
     limited liability company; JEFFREY
15   CONWAY, an individual; DAVID
     SCHAEFER, an individual; JORDAN
16   GREEN, an individual; and JAMES MAY,
     an individual,
17
                             Defendants.
18

19            Plaintiff Bungie, Inc. (“Plaintiff” or “Bungie”), by and through its undersigned attorneys,
20   for its Complaint against Defendants AimJunkies.com, Phoenix Digital Group LLC, Jeffrey
21   Conway, David Schaefer, Jordan Green, and James May (“Defendants”), hereby allege and aver
22   as follows:
23
                                             INTRODUCTION
24            1.     Bungie is the owner of the popular Destiny franchise including Destiny 2, an
25   incredibly successful shared-world first-person action video game. Destiny (2014) and Destiny 2
26   (2017) and its expansions (2018, 2019, 2020 and ongoing) have been persistent recipients or

      COMPLAINT                                                                  Perkins Coie LLP
      (No. 2:21-cv-811) –1                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     152632999.4                                                                Fax: 206.359.9000
                   Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 2 of 23




 1   nominees for rewards worldwide since their release. Destiny, Destiny 2, and its expansions have
 2   met with commercial success due in part to their persistent multiplayer features, matchmaking,
 3   cooperative Player vs. Environment (PvE) and Player vs. Player (PvP) modes, and in-game
 4   rewards. Such rewards include items, seals, and titles that are obtainable by players through
 5   skillful gameplay and that are visible to other players, this visibility being an important aspect of
 6   the social, always-online nature of the games.
 7            2.    Defendants develop, advertise, use, and distribute a software cheat that purports to
 8   give players an unfair advantage in Destiny 2. Defendants are infringing Bungie’s copyrights
 9   and trademarks, circumventing technological measures protecting access to Destiny 2, and
10   breaching and inducing other players to breach Bungie’s Limited Software License Agreement
11   (“LSLA”).
12            3.    Cheaters ruin the experience of playing Destiny 2. Not only do cheaters impair
13   the enjoyment of gameplay by non-cheaters with whom they interact in-game; cheaters
14   illegitimately obtain and thereby devalue the in-game rewards that non-cheaters obtain
15   legitimately. It is vital to Bungie’s and Destiny 2’s success that Bungie keep cheaters out of the
16   game. Bungie has expended substantial time and money to keep players from utilizing cheats
17   like those developed by Defendants. Defendants’ cheats cause harm to Bungie including to the
18   goodwill Bungie has developed with the Destiny 2 community as well as to Bungie’s reputation.
19            4.    Bungie brings this action to stop Defendants’ unlawful actions, to prevent
20   Defendants from profiting off the unlawful infringement of Bungie’s IP, to prevent Defendants
21   from damaging Bungie’s reputation and diminishing the perceived value of the Destiny IP by
22   impairing the experience of legitimate non-cheat players of Destiny 2, as well as to put cheaters
23   and those who assist them on notice that Bungie does not and will not tolerate cheating in
24   Destiny 2.
25

26

      COMPLAINT                                                                  Perkins Coie LLP
      (No. 2:21-cv-811) –2                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     152632999.4                                                                Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 3 of 23




 1                                               PARTIES
 2            5.     Bungie is a Delaware corporation with its principal place of business at 550 106th
 3   Avenue NE, Suite 207, Bellevue, Washington, 98004-5088.
 4            6.     Defendant Aimjunkies.com is a business of unknown classification that
 5   advertises, markets and sells Defendants’ cheats.
 6            7.     Defendant Phoenix Digital Group LLC (“Phoenix Digital”) is an Arizona Limited
 7   Liability Company with a mailing address of 8837 W. Vernon, Phoenix, Arizona, 85037.
 8            8.     Defendant Jeffrey Conway is a member of Phoenix Digital with a mailing address
 9   of 8837 W. Vernon, Phoenix, Arizona, 85037.
10            9.     Defendant David Schaefer is a member of Phoenix Digital with a mailing address
11   of 5973 Jacques Drive, San Jose, California, 95123.
12            10.    Defendant Jordan Green is a member of Phoenix Digital with a mailing address of
13   2839 SW Dickinson Street, Portland, Oregon, 97219.
14            11.    Defendant James May is an individual residing at 2217 Polo Park Drive, Dayton,
15   Ohio, 45439.
16                                    JURISDICTION AND VENUE
17            12.    This Court has subject matter jurisdiction over Bungie’s claims for violations of
18   the Copyright Act, Lanham Act and related claims pursuant to 15 U.S.C. § 1121, 17 U.S.C.
19   § 501 and 28 U.S.C. §§ 1331 and 1338(a).
20            13.    This Court has supplemental jurisdiction over Bungie’s state law claims under 28
21   U.S.C. § 1367(a) because those claims are so related to Bungie’s claims under federal law that
22   they form part of the same case or controversy and derive from a common nucleus of operative
23   fact.
24            14.    Personal jurisdiction over Defendants is proper because Defendants consented to
25   jurisdiction in the state and federal courts in King County, Washington. On information and
26   belief, Defendants accepted the terms of the LSLA, which contain the following forum selection

      COMPLAINT                                                                 Perkins Coie LLP
      (No. 2:21-cv-811) –3                                               1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     152632999.4                                                              Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 4 of 23




 1   clause: “you agree to submit to the personal jurisdiction of any federal or state court in King
 2   County, Washington.”
 3            15.     Personal jurisdiction over Defendants is also proper because, as more fully set
 4   forth below, Defendants infringed Bungie’s copyrights and trademarks, circumvented and/or
 5   trafficked in technology that circumvented Bungie’s technological protection measures, and
 6   committed other acts directed to Washington. Defendants knew or should have known that the
 7   impact of their intentional acts would cause harm in Washington, where Bungie is
 8   headquartered.
 9            16.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the
10   events or omissions giving rise to the claims occurred in this judicial district and Defendants
11   have harmed Bungie in this judicial district.
12            17.     Venue is also proper because Defendants consented to suit in the federal court
13   located in King County, Washington.
14
                                       FACTS AND BACKGROUND
15
     A.       Bungie and the Destiny Franchise
16            18.     Bungie is an independent game development studio dedicated to creating hopeful
17   worlds that inspire passionate player communities and lifelong friendships. Over the past 20
18   years, Bungie has created many popular video games, including the Halo franchise, the Marathon
19   Trilogy, and the first two Myth games.
20            19.     Bungie’s latest, and most ambitious project is the Destiny franchise. The
21   franchise launched in September 2014 with the release of Destiny. In Destiny, players are
22   Guardians of the last safe city on Earth, protecting humanity from aliens and combatting the
23   looming threat of the Darkness, an ongoing threat to humanity. At the time of its release,
24   Destiny offered an unprecedented variety of gameplay that broke traditional conventions of
25   story, cooperative and competitive multiplayer modes, combined with public and social
26   activities.

      COMPLAINT                                                                 Perkins Coie LLP
      (No. 2:21-cv-811) –4                                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152632999.4                                                               Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 5 of 23




 1            20.    Destiny has a large, vibrant and passionate community of players. Since its
 2   release in 2014, Destiny attracted more than 10 million players worldwide. Post-launch, Bungie
 3   supported the growth of Destiny and the Destiny community by selling downloadable content
 4   (“DLC”) expansions with new content and in-game events that offered challenges, new game
 5   modes, and rewards for its players.
 6            21.    The most recent game in the Destiny franchise, Destiny 2, was released in
 7   September 2017 and builds on the success of the original game. Destiny 2 is now a free-to-play
 8   game with paid expansions, continually refreshed DLC, and a player base estimated over 30
 9   million players. As with the original Destiny, Bungie continues to offer new DLC post-launch in
10   Destiny 2 with three major expansions and substantial seasonal releases, including the most
11   recent expansion, Destiny 2: Beyond Light, which allows players to harness new powers and
12   explore a new frontier, Europa.
13            22.    Destiny 2 and its expansions have received or been nominated for the following
14   rewards worldwide since their release: in the US, Best Ongoing Game Award (2020, 2019, 2018,
15   2017), Best Community Support Award (2020, 2019), Best Multiplayer Game Award (2018,
16   2017), Best Action Game Award (2018, 2017), and others; and comparable awards and
17   recognitions in Italy, France, Russia, the UK, Australia, New Zealand, Spain, Germany, and
18   elsewhere.
19            23.    A key part of the Destiny franchise’s success is the bringing together of players in
20   a shared, persistent world. The Destiny franchise combines the game with a unique social
21   experience by connecting players with a living world that they can explore and social spaces
22   where players can congregate and celebrate achievements.
23            24.    Destiny 2 offers a variety of game modes that present exciting challenges for
24   players, and rewards for those who complete them. Players can test their skills in PvP
25   competitive matches, featuring objective-based game modes requiring players to take control of
26   locations on a map or detonating a charge on the opposing team’s base, and non-objective-based

      COMPLAINT                                                                 Perkins Coie LLP
      (No. 2:21-cv-811) –5                                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152632999.4                                                               Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 6 of 23




 1   game modes which require only that players defeat other players. By performing well in the
 2   Crucible (Destiny 2’s online PvP gameplay mode) and defeating opponents, players are
 3   rewarded with powerful weapons and gear. The endgame PvP contests offer skill-based
 4   matchmaking in which teams of players are iteratively matched against stronger opponents, in a
 5   system that naturally concentrates cheaters.
 6            25.    Destiny 2 also offers PvE activities where players, often working together, battle
 7   non-player characters to complete objectives. The most challenging PvE activities require a high
 8   level of skill and coordination among players to complete. By completing more difficult
 9   activities, players can obtain the most powerful weapons and gear with unique abilities. High
10   skill-based performance in endgame PvE content also rewards players with powerful weapons
11   and gear, as well as access to exclusive rewards both in-game (e.g., banners, seals) and in
12   exclusive physical merchandize through the Bungie Rewards program.
13            26.    Keeping cheaters out of Destiny 2 is vital to Bungie, the Destiny community, and
14   to the success and continued player interest in the Destiny franchise. Bungie has made
15   substantial investments in time and money to ensure that all players in Destiny 2 achieve success
16   due to their talent and skill, and not due to software that gives them an unfair advantage.
17            27.    Cheaters, and those who develop and sell cheats, are especially harmful to the
18   Destiny 2 community. Destiny 2 rewards players for their gameplay skills with items, seals, and
19   titles, and these rewards are visible to other players. Cheaters earn the same rewards without the
20   requisite gameplay skill. When cheating occurs, or when there is a perception that players are
21   cheating, then non-cheating players become frustrated that cheaters obtain the same rewards and
22   stop playing.
23            28.    Cheaters are also harmful to the continued commercial success of Destiny 2. As a
24   free-to-play game, Destiny 2’s commercial success is dependent upon continued player
25   engagement, including the purchase of DLC and Destiny 2 expansions. When players are
26   deprived of in-game rewards because cheaters defeat them in competitive game modes, or when

      COMPLAINT                                                                 Perkins Coie LLP
      (No. 2:21-cv-811) –6                                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152632999.4                                                               Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 7 of 23




 1   players’ in-game rewards are devalued by cheaters who obtain rewards they otherwise would not
 2   have obtained, players stop playing Destiny 2 and purchasing the DLC and expansions.
 3            29.    On information and belief, cheat software may also be used to surreptitiously
 4   install malware and other harmful software on the computers of cheat software users.
 5            30.    Simply put, cheaters ruin the game for everyone.
 6
     B.       Bungie’s Intellectual Property Rights in the Destiny Franchise
 7            31.    Bungie is the owner of all rights, title, and interest in the copyrights in Destiny,
 8   Destiny 2 and all expansions, including without limitation, in its computer software and the
 9   audiovisual works that software creates (collectively, the “Destiny Copyrights”). These
10   copyrights are the subjects of U.S. Copyright Registrations listed in the table below, and attached
11   hereto as Exhibits 1–4.
12    Title             Type                 Registration     Date of 1st            Expiration Date of
                                             No.              Publication            Registration
13    Destiny 2          Code (Literary      TX 8-933-655 September 9, 2017          September 9, 2112
                         Work)
14
      Destiny 2:         Code (Literary      TX 8-933-658 November 10, 2020 November 10, 2115
15    Beyond Light       Work)
      Destiny 2          Audiovisual         PA 2-282-670 September 9, 2017 September 9, 2112
16    Destiny 2:         Audiovisual         PA 2-280-030 November 10, 2020 November 10, 2115
      Beyond Light
17
              32.    Bungie also owns multiple trademarks associated with the Destiny franchise
18
     including but not limited to DESTINY, DESTINY (& design), DESTINY 2, DESTINY 2:
19
     LIGHTFALL, DESTINY 2: BEYOND LIGHT, and DESTINY 2: THE WITCH QUEEN (the
20
     “DESTINY Marks”).
21
              33.    Bungie began using the DESTINY and DESTINY (& design) marks in commerce
22
     at least as early as February 1, 2013. Since their first use, Bungie has continually used those
23
     marks in connection with video game software.
24
              34.    Bungie has invested substantial resources in marketing, advertising, and
25
     distributing video games under the DESTINY Marks.
26

      COMPLAINT                                                                   Perkins Coie LLP
      (No. 2:21-cv-811) –7                                                  1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152632999.4                                                                 Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 8 of 23




 1            35.    Destiny 2, sold under the DESTINY Marks, has a growing player base of more
 2   than 30 million players.
 3            36.    Bungie has developed substantial goodwill and strong recognition in the
 4   DESTINY Marks, and those marks have come to be associated with Bungie.
 5            37.    Through its nationwide use and promotion of the DESTINY Marks, Bungie has
 6   established strong rights in those trademarks and they are entitled to protection.
 7            38.    Bungie also owns United States Patent and Trademark Office (“USPTO”)
 8   Registration No. 4,321,315 for the DESTINY (& design) mark:
 9

10

11

12

13
     A true and correct copy of the registration certificate for the DESTINY (& design) mark is
14
     attached hereto as Exhibit 5.
15
              39.    Bungie also has pending applications for DESTINY 2: LIGHTFALL (Serial No.
16
     88/955,399), DESTINY 2: BEYOND LIGHT (Serial No. 88/955,392), and DESTINY 2: THE
17
     WITCH QUEEN (Serial No. 88/955,395).
18
     C.       Bungie’s Efforts to Eliminate Cheaters from Destiny 2
19
              40.    Because of Destiny 2’s popularity, it is under constant threat by individuals
20
     seeking to make a profit from selling cheats and cheaters seeking to gain an unfair advantage
21
     over other players for personal gain and glory.
22
              41.    By downloading, installing, and/or playing Destiny 2, players accept the terms of
23
     Bungie’s LSLA. If a player does not agree to the LSLA or wishes to reject the terms of the
24
     LSLA, then the player may not install, copy, or use Destiny 2. A true and correct copy of the
25
     LSLA is attached hereto as Exhibit 6.
26

      COMPLAINT                                                                 Perkins Coie LLP
      (No. 2:21-cv-811) –8                                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152632999.4                                                               Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 9 of 23




 1            42.    On information and belief, Defendants each downloaded, installed, and or played
 2   Destiny 2 and therefore accepted the terms of the LSLA.
 3            43.    Under the LSLA, players agree they will not do, or allow, any of the following:
 4                      a. Exploit Destiny 2 or any of its parts commercially;
 5                      b. Copy, reproduce, distribute, display or use any part of Destiny 2 except as
 6                           expressly authorized by Bungie;
 7                      c. Sell, rent, lease, license, distribute, or otherwise transfer Destiny 2 or any
 8                           copies thereof;
 9                      d. Reverse engineer, derive source code, modify, decompile, disassemble, or
10                           create derivative works of Destiny 2, in whole or in part; or
11                      e. Hack or modify Destiny 2, or create, develop, modify, distribute, or use
12                           any unauthorized software programs to gain advantage in any online or
13                           multiplayer game modes.
14            44.    Bungie employs a variety of technological protection measures that, in the
15   ordinary course of their operation, require the application of information, or a process or a
16   treatment, with the authority of Bungie, to gain access to Destiny 2 and prevent, restrict, or
17   otherwise limit a player’s ability to access, copy, or modify Destiny 2. At a high level, the
18   Destiny 2 game client attempts to safeguard critical player data and prevent unauthorized reading
19   and writing of this data, as well as unauthorized execution of game logic. Additional measures
20   are taken to prevent otherwise normal game functionality (e.g. firing a weapon) from being
21   manipulated, misused, or over-used to gain an unfair advantage.
22            45.    The AimJunkies cheat suite evades these protections to offer its users access to
23   hidden player data and to modify or use it to further abuse existing game functionality, thus
24   disrupting other players’ experience with the game. The AimJunkies cheat suite also attempts to
25   evade the detection by Bungie of cheat mechanisms.
26

      COMPLAINT                                                                  Perkins Coie LLP
      (No. 2:21-cv-811) –9                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     152632999.4                                                                Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 10 of 23




 1            46.     In addition, Bungie provides a mechanism for players to report cheating via an in-
 2   game reporting tool or through a form on the Bungie website. Bungie uses those reports along
 3   with other tools to investigate players who may be using cheats.
 4            47.     Bungie does not tolerate cheating or the individuals and entities who assist players
 5   in cheating.
 6            48.     Bungie regularly bans players who are connected to cheat makers and/or who use
 7   cheat software within Destiny 2.
 8
     D.       Defendants’ Cheat Software
 9            49.     Defendants created, advertised, sold, and distributed cheat software, including for
10   Destiny 2.
11            50.     Defendants advertised and sold their cheats through their website,
12   AimJunkies.com. Defendants’ sold their cheat, “Destiny 2 Hacks,” for $34.95/month.
13            51.     On information and belief, Defendant Phoenix Digital owns and controls
14   AimJunkies. According to the AimJunkies website, the website was acquired by Phoenix Digital
15   in or around June 2016.
16            52.     As of December 4, 2020, Phoenix Digital was listed as the seller of the Destiny 2
17   cheat software purchased through AimJunkies.
18            53.     Destiny 2 players who purchase and deploy Defendants’ cheat may be given an
19   unfair advantage over non-cheating Destiny 2 players. For example, Defendants’ “Destiny 2
20   Aimbot” claims to automatically aim at enemy players without requiring input from the cheat
21   user; the “Destiny 2 No Recoil” purports to eliminate recoil from weapons, allowing the user to
22   stay locked on to his/her enemies; and the “ESP” feature purportedly allows the cheat user to see
23   players and items through walls, which non-cheating players cannot do.
24            54.     On information and belief, Defendants created, maintained, and modified their
25   cheat software by first downloading, installing, and/or playing Destiny 2.
26

      COMPLAINT                                                                   Perkins Coie LLP
      (No. 2:21-cv-811) –10                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     152632999.4                                                                Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 11 of 23




 1            55.     On information and belief, Defendants copied and distributed Bungie’s
 2   copyrighted works in order to reverse engineer, disassemble, decompile, decrypt, and modify
 3   those works without Bungie’s authorization.
 4            56.     On information and belief, Defendants incorporated technology into their cheat
 5   software that avoids, bypasses, removes, deactivates, and/or impairs Bungie’s technological
 6   measures that control access to Bungie’s copyrighted code and/or audiovisual works for Destiny
 7   2.
 8            57.     Furthermore, on information and belief, each time a Destiny 2 player uses
 9   Defendants’ cheat software, the cheat software circumvents Bungie’s technological protection
10   measures by evading anti-cheat protections and detection to offer its users access to hidden
11   player data and to modify or use it to further abuse existing game functionality.
12            58.     Each time a player uses Defendants’ cheat software while playing Destiny 2, that
13   player breaches the LSLA by “us[ing] an[] unauthorized software program[] to gain advantage in
14   any online or multiplayer game modes.”
15            59.     The purpose of Defendants’ cheat is to allow players to gain an advantage in
16   Destiny 2. Defendants’ website states that it “offers cheats and mods that give a user an
17   improved experience and an advantage over the competition,” boasting that “AimJunkies is the
18   first place to go for the best cheating experience.”
19            60.     Defendants know their cheat software cannot be used without violating the LSLA.
20   Defendants encourage and induce their users to use their cheat software by claiming that their
21   hacks are “Undetected,” suggesting to their users that their cheating would be unknown to
22   Bungie.
23            61.     Defendants have caused and continue to cause serious harm to the value of
24   Destiny 2 and to the Destiny 2 community by preventing players who do not use cheats from
25   enjoying the game, causing players to grow dissatisfied and stop playing.
26

      COMPLAINT                                                                  Perkins Coie LLP
      (No. 2:21-cv-811) –11                                              1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     152632999.4                                                              Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 12 of 23




 1            62.     In addition, Bungie has been forced to expend significant resources attempting to
 2   detect, investigate, and remediate this activity, including creating and releasing new versions of
 3   the game, responding to player complaints, and banning users of Defendants’ cheat software.
 4            63.     Defendants’ conduct has harmed Bungie’s reputation and goodwill among the
 5   Destiny community.
 6            64.     Although Bungie is unable to confirm that Defendants continue to offer the cheat,
 7   Bungie is equally unable to confirm that Defendants have permanently and forever discontinued
 8   any offering of the cheat. Defendants may still be offering the cheat, and Defendants’ conduct is
 9   capable of repetition, either by selling the same cheat software again on AimJunkies.com or
10   another website.
11            65.     Furthermore, recent activity on Bungie’s servers indicative of a toolset connected
12   with AimJunkies suggests that Defendants continue to develop and, presumably, also offer the
13   Destiny 2 cheat software on platforms currently undetected by Bungie.
14
                                         FIRST CAUSE OF ACTION
15                           (Copyright Infringement, 17 U.S.C. § 501, et seq.)
16            66.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
17   the foregoing paragraphs as if fully set forth herein.
18            67.     Destiny 2 constitutes an original work of authorship and copyrightable subject
19   matter under the laws of the United States.
20            68.     Bungie owns or has exclusive rights to all right, title, and interest in Destiny 2.
21            69.     Defendants had access to Destiny 2.
22            70.     Defendants’ cheat software infringes Bungie’s Destiny Copyrights by copying,
23   producing, preparing unauthorized derivative works from, distributing and/or displaying Destiny
24   2 publicly all without Bungie’s permission.
25            71.     Defendants’ copies, reproductions, derivative works, and/or displays are identical
26   or substantially similar to the copyrighted works.

      COMPLAINT                                                                    Perkins Coie LLP
      (No. 2:21-cv-811) –12                                                  1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     152632999.4                                                                  Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 13 of 23




 1            72.     Defendants’ actions are willful.
 2            73.     Bungie has been and will continue to be damaged by Defendants’ unlawful
 3   infringement.
 4            74.     Defendants’ conduct has caused irreparable harm to Bungie, and, unless enjoined,
 5   will cause further irreparable harm for which Bungie has no adequate remedy at law.
 6            75.     Bungie is entitled to relief pursuant to 17 U.S.C. §§ 502-505, including, but not
 7   limited to, injunctive relief, an order for the impounding and destruction of Defendants’
 8   infringing copies and/or derivative works, compensatory damages (including, but not limited to
 9   actual damages and/or Defendants’ profits), and Bungie’s costs and attorneys’ fees.
10
                                      SECOND CAUSE OF ACTION
11                              (Trademark Infringement, 15 U.S.C. § 1114)
12            76.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
13   the foregoing paragraphs as if fully set forth herein.
14            77.     Defendants’ unauthorized use of the DESTINY (& design) mark to advertise,
15   promote and sell their cheat constitutes infringement of Bungie’s registered DESTINY (&
16   design) mark.
17            78.     Because of Bungie’s continuous and exclusive use of the DESTINY (& design)
18   mark, it has come to mean, and is understood by consumers to signify products of Bungie.
19            79.     Defendants’ unauthorized use of the DESTINY (& design) mark in connection
20   with the sale, offering for sale, distribution, and advertising of cheats, is likely to cause
21   confusion, mistake, or deception as to the source, origin, or authenticity of Defendants’ products
22   and services.
23            80.     Further, Defendants’ activities are likely to lead consumers to conclude,
24   incorrectly, that Defendants’ products and services originate with or are authorized by Bungie.
25            81.     Defendants’ actions damage and harm Bungie.
26

      COMPLAINT                                                                    Perkins Coie LLP
      (No. 2:21-cv-811) –13                                                  1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     152632999.4                                                                  Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 14 of 23




 1            82.     Bungie is entitled to the relief provided by 15 U.S.C. § 1117, including, but not
 2   limited to, statutory damages, enhanced damages, Defendants’ profits, Bungie’s damages, and
 3   the costs of this action.
 4            83.     Defendants knew of Bungie’s rights, and their infringement has been knowing,
 5   willful, and deliberate, such that the Court should award Bungie its attorneys’ fees pursuant to 15
 6   U.S.C. § 1117.
 7            84.     Bungie has been, and continues to be, damaged by such acts in a manner that
 8   cannot be fully measured or compensated in economic terms and therefore has no adequate
 9   remedy at law. Furthermore, upon showing a violation of 15 U.S.C. § 1114, Bungie is entitled a
10   rebuttable presumption of irreparable harm from that violation, and seeks permanent injunctive
11   relief pursuant to 15 U.S.C. § 1116.
12            85.     Defendants’ activities have damaged, and threaten to continue damaging,
13   Bungie’s reputation and goodwill.
14
                                        THIRD CAUSE OF ACTION
15                           (False Designation of Origin, 15 U.S.C. § 1125(a))
16            86.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
17   the foregoing paragraphs as if fully set forth herein.
18            87.     Bungie has strong rights in the DESTINY Marks.
19            88.     Defendants’ actions constitute the use in interstate commerce of a false
20   designation of origin, false or misleading description of fact, or false or misleading
21   representations of fact that are likely to cause confusion or mistake, or to deceive as to the
22   affiliation, connection, or association of Defendants’ products and services with Bungie, or as to
23   the origin, sponsorship, or approval of the goods and services provided by Defendants in
24   violation of 15 U.S.C. § 1125(a).
25            89.     Bungie is entitled to the relief provided by 15 U.S.C. § 1117(a), including, but not
26   limited to, Defendants’ profits, Bungie’s damages, and the costs of this action.

      COMPLAINT                                                                  Perkins Coie LLP
      (No. 2:21-cv-811) –14                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     152632999.4                                                                Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 15 of 23




 1            90.     Defendants knew of Bungie’s rights, and their infringement has been knowing,
 2   willful, and deliberate, such that the Court should award Bungie its attorneys’ fees pursuant to
 3   15 U.S.C. § 1117.
 4            91.     Defendants’ activities have damaged, and threaten to continue damaging,
 5   Bungie’s reputation and goodwill.
 6            92.     Bungie has been, and continues to be, damaged by such acts in a manner that
 7   cannot be fully measured or compensated in economic terms and therefore has no adequate
 8   remedy at law. Furthermore, upon showing a violation of 15 U.S.C. § 1125(a), Bungie is entitled
 9   a rebuttable presumption of irreparable harm from that violation, and seeks permanent injunctive
10   relief pursuant to 15 U.S.C. § 1116.
11
                                      FOURTH CAUSE OF ACTION
12                   (Circumvention of Technological Measures, 17 U.S.C. § 1201(a))
13            93.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
14   the foregoing paragraphs as if fully set forth herein.
15            94.     Bungie is the owner of valid, registered, and enforceable copyrights in Destiny 2.
16            95.     Bungie has designed and implemented technological measures to prevent and
17   control access to Destiny 2. These technological measures include attempts to safeguard critical
18   player data and prevent unauthorized reading and writing of this data, as well as unauthorized
19   execution of game logic. Additional measures are taken to prevent otherwise normal game
20   functionality (e.g. firing a weapon) from being manipulated, misused, or over-used to gain an
21   unfair advantage.
22            96.     In the ordinary course of the operation of these technological measures, they
23   require the application of information, or a process or a treatment, with the authority of Bungie,
24   to gain access to Destiny 2.
25

26

      COMPLAINT                                                                  Perkins Coie LLP
      (No. 2:21-cv-811) –15                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     152632999.4                                                                Fax: 206.359.9000
                     Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 16 of 23




 1            97.      On information and belief, Defendants descrambled, decrypted, avoided,
 2   bypassed, removed, deactivated, and/or impaired one or more of Bungie’s technological
 3   measures that control access to Destiny 2 without the authority of Bungie.
 4            98.      As a direct result of Defendants’ circumvention, Bungie has been injured, and will
 5   continue to be injured.
 6            99.      Defendants’ actions were and are willful.
 7            100.     Defendants’ conduct has caused irreparable harm to Bungie, and, unless enjoined,
 8   will cause further irreparable harm for which Bungie has no adequate remedy at law.
 9            101.     Bungie is entitled to the relief provided by 17 U.S.C. § 1203, including, but not
10   limited to, injunctive relief, an order for the impounding, modification, or destruction of any
11   device or product in Defendants’ custody or control involved in the circumvention of Bungie’s
12   technological measures, actual damages and Defendants’ profits or statutory damages, and
13   Bungie’s costs and attorneys’ fees.
14
                                         FIFTH CAUSE OF ACTION
15                   (Trafficking in Circumvention Technology, 17 U.S.C. §§ 1201(a)-(b))
16            102.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
17   the foregoing paragraphs as if fully set forth herein.
18            103.     Bungie is the owner of valid, registered, and enforceable copyrights in Destiny 2.
19            104.     Bungie has designed and implemented technological measures that include
20   attempts to safeguard critical player data and prevent unauthorized reading and writing of this
21   data, as well as unauthorized execution of game logic. Additional measures are taken to prevent
22   otherwise normal game functionality (e.g. firing a weapon) from being manipulated, misused, or
23   over-used to gain an unfair advantage.
24            105.     In the ordinary course of the operation of these technological measures, they
25   prevent, restrict, or otherwise limit the exercise of any rights in Destiny 2 exclusive to Bungie,
26

      COMPLAINT                                                                   Perkins Coie LLP
      (No. 2:21-cv-811) –16                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152632999.4                                                                 Fax: 206.359.9000
                     Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 17 of 23




 1   including unauthorized modification of the game client or unauthorized modification of
 2   information sent to or from Bungie’s servers.
 3            106.     On information and belief, Defendants manufacture, import, offer to the public,
 4   provide, or otherwise traffic in cheat software that contains technology, products, services,
 5   devices, components, or parts thereof, that (A) is primarily designed or produced for the purpose
 6   of circumventing Bungie’s technological measure(s) that effectively controls access to a work;
 7   (B) has only limited commercially significant purpose or use other than to circumvent a
 8   technological protection measure that effectively controls access to a work; and/or (C) is
 9   marketed by Defendants for use in circumventing technological protection measure(s) that
10   effectively control access to a work.
11            107.     On information and belief, Defendants manufacture, import, offer to the public,
12   provide, or otherwise traffic in a technology, product, service, device, component, or part
13   thereof, that (A) is primarily designed or produced for the purpose of circumventing protection
14   afforded by technological measure(s) that effectively protects a right of Bungie in a work or a
15   portion thereof; (B) has only limited commercially significant purpose or use other than to
16   circumvent protection afforded by technological protection measure(s) that effective protect a
17   right of Bungie in a work or a portion thereof; and/or (C) is marketed by Defendants for use in
18   circumventing protection afforded by technological protection measure(s) that effective protect a
19   right of Bungie in a work or a portion thereof.
20            108.     As a direct result of Defendants’ trafficking, Bungie has been injured, and will
21   continue to be injured.
22            109.     Defendants’ actions were and are willful.
23            110.     Defendants’ conduct has caused irreparable harm to Bungie, and, unless enjoined,
24   will cause further irreparable harm for which Bungie has no adequate remedy at law.
25            111.     Bungie is entitled to the relief provided by 17 U.S.C. § 1203, including, but not
26   limited to, injunctive relief, an order for the impounding, modification, or destruction of any

      COMPLAINT                                                                   Perkins Coie LLP
      (No. 2:21-cv-811) –17                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152632999.4                                                                 Fax: 206.359.9000
                     Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 18 of 23




 1   device or product in Defendants’ custody or control involved in the circumvention of Bungie’s
 2   technological measures, damages measured at Bungie’s election either by Bungie’s actual
 3   damages and Defendants’ profits or statutory damages, and Bungie’s costs and attorneys’ fees.
 4
                                         SIXTH CAUSE OF ACTION
 5                                              (Breach of Contract)
 6            112.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
 7   the foregoing paragraphs as if fully set forth herein.
 8            113.     Access to and use of Destiny 2 is governed by and subject to the LSLA.
 9            114.     At all times relevant hereto, Bungie prominently displayed and/or provided links
10   to the LSLA, including on its website, www.bungie.net.
11            115.     On information and belief, Defendants agreed to the LSLA by downloading,
12   installing, and/or using Destiny 2.
13            116.     The LSLA is a valid, enforceable contract between Bungie and Defendants.
14            117.     Defendants breached the LSLA by:
15                        a. Exploiting Destiny 2 commercially;
16                        b. Copying, reproducing, distributing, displaying and/or using Destiny 2;
17                        c. Selling, renting, leasing, licensing, distributing, and/or transferring
18                            Destiny 2 or any copies thereof;
19                        d. Reverse engineering, deriving source code, modifying, decompiling,
20                            disassembling, and/or creating derivative works of Destiny 2, in whole or
21                            in part; and/or
22                        e. Hacking or modifying Destiny 2, or creating, developing, modifying,
23                            distributing, or using any unauthorized software programs to gain
24                            advantage in any online or multiplayer game modes.
25            118.     Bungie has performed its obligations pursuant to the LSLA.
26

      COMPLAINT                                                                    Perkins Coie LLP
      (No. 2:21-cv-811) –18                                                  1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     152632999.4                                                                  Fax: 206.359.9000
                     Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 19 of 23




 1            119.     As a direct and proximate result of Defendants’ breaches of the LSLA, Bungie
 2   has been and will continue to be harmed, entitling it to injunctive relief, damages, attorneys’
 3   fees, costs, and/or other equitable relief against Defendants.
 4
                                       SEVENTH CAUSE OF ACTION
 5                                          (Tortious Interference)
 6            120.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
 7   the foregoing paragraphs as if fully set forth herein.
 8            121.     When a player downloads, installs, and or uses Destiny 2, the player accepts the
 9   terms of the LSLA.
10            122.     The LSLA is a valid and enforceable contract between Bungie and Destiny 2
11   players.
12            123.     On information and belief, Defendants were aware of the LSLA between Bungie
13   and players of Destiny 2 because Defendants, by downloading, installing, and/or using Destiny
14   2, also agreed to the terms of the LSLA.
15            124.     Defendants were aware that the LSLA prohibits “hack[ing] or modify[ing]
16   [Destiny 2], or . . . us[ing] any unauthorized software programs to gain advantage in any online
17   or multiplayer game modes.”
18            125.     Defendants intentionally induced or caused Destiny 2 players that use
19   Defendants’ cheat to breach the LSLA.
20            126.     On information and belief, Defendants interfered with Bungie’s contracts with
21   Destiny 2 players with an improper purpose.
22            127.     Defendants also interfered with Bungie’s contracts with Destiny 2 players through
23   improper means, including the acts described above.
24            128.     As a result of Defendants’ conduct, Bungie has suffered damages, including but
25   not limited to loss of goodwill among players of Destiny 2, expenditure of resources to detect,
26   investigate, and prevent use of Defendants’ cheat software, and decreased profits.

      COMPLAINT                                                                   Perkins Coie LLP
      (No. 2:21-cv-811) –19                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152632999.4                                                                 Fax: 206.359.9000
                     Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 20 of 23




 1                                      EIGHTH CAUSE OF ACTION
 2                    (Violation of the Washington Consumer Protection Act, RCW 19.86.020)
 3            129.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
 4   the foregoing paragraphs as if fully set forth herein.
 5            130.     The foregoing acts of Defendants constitute unfair methods of competition and
 6   unfair or deceptive acts or practices in the conduct of trade or commerce in violation of RCW
 7   19.86.020.
 8            131.     Defendants’ conduct affects and is contrary to the public interest, tends to mislead
 9   a substantial portion of the public, and has injured and, unless enjoined, will continue to injure
10   Bungie in its business and property.
11            132.     As a result of Defendants’ conduct Bungie has been and will continue to be
12   damaged and is entitled to actual damages, treble damages, costs of litigation, attorneys’ fees,
13   and an injunction.
14                                       NINTH CAUSE OF ACTION
15                                            (Unjust Enrichment)
16            133.     Bungie repeats, realleges, and incorporates herein by reference the allegations in
17   the foregoing paragraphs as if fully set forth herein.
18            134.     Defendants have received, and continue to receive, a monetary benefit from
19   Destiny 2 players that purchase their cheat.
20            135.     Defendants received, and continue to receive, this benefit at Bungie’s expense.
21            136.     Under the circumstances, it is unjust for Defendants to retain the benefit without
22   payment to Bungie.
23
                                                JURY DEMAND
24            Pursuant to Federal Rule of Civil Procedure 38(b), plaintiff demands a trial by jury as to
25   all issues so triable in this action.
26

      COMPLAINT                                                                   Perkins Coie LLP
      (No. 2:21-cv-811) –20                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152632999.4                                                                 Fax: 206.359.9000
                   Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 21 of 23




 1                                       PRAYER FOR RELIEF
 2            WHEREFORE, Plaintiff Bungie, Inc., prays for the following relief:
 3            A.     That judgment be entered in Bungie’s favor against Defendants on all claims.
 4            B.     That Defendants and their officers, agents, representatives, servants, employees,
 5   heirs, successors, and assigns, and all others in active concert or participation with Defendants be
 6   preliminarily and permanently enjoined from:
 7                   (1)    Infringing, inducing, or enabling others to infringe Bungie’s trademarks,
 8                          including but not limited to, the DESTINY Marks;
 9                   (2)    Infringing, inducing, or enabling others to infringe Bungie’s copyrights;
10                   (3)    Creating, writing, developing, advertising, promoting, and/or offering for
11                          sale or otherwise any software that infringes Bungie’s copyrights;
12                   (4)    Descrambling, decrypting, avoiding, bypassing, removing, deactivating, or
13                          impairing a technological measure that controls access to Bungie’s
14                          copyrighted works;
15                   (5)    Manufacturing, importing, offering to the public, providing, or otherwise
16                          trafficking in any technology, product, service, device, component, or part
17                          thereof that (A) is primarily designed or produced for the purpose of
18                          circumventing Bungie’s technological measure(s) that effectively controls
19                          access to a work; (B) has only limited commercially significant purpose or
20                          use other than to circumvent a technological protection measure that
21                          effectively controls access to a work; and/or (C) is marketed by
22                          Defendants for use in circumventing technological protection measure(s)
23                          that effectively control access to a work;
24                   (6)    Manufacturing, importing, offering to the public, providing, or otherwise
25                          trafficking in any technology, product, service, device, component, or part
26                          thereof that (A) is primarily designed or produced for the purpose of

      COMPLAINT                                                                 Perkins Coie LLP
      (No. 2:21-cv-811) –21                                               1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152632999.4                                                               Fax: 206.359.9000
                   Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 22 of 23




 1                           circumventing protection afforded by technological measure(s) that
 2                           effectively protects a right of Bungie in a work or a portion thereof; (B)
 3                           has only limited commercially significant purpose or use other than to
 4                           circumvent protection afforded by technological protection measure(s)
 5                           that effective protect a right of Bungie in a work or a portion thereof;
 6                           and/or (C) is marketed by Defendants for use in circumventing protection
 7                           afforded by technological protection measure(s) that effective protect a
 8                           right of Bungie in a work or a portion thereof; and
 9                    (7)    Aiding or assisting another person or entity in any of the activities
10                           described in (1) - (6).
11            C.      An order requiring that Defendants immediately destroy all copies of Destiny 2 or
12   any derivative work thereof in their possession or control;
13            D.      An order requiring that Defendants immediately destroy all copies of any cheats
14   for Destiny 2;
15            E.      An award to Plaintiffs of restitution and damages, including but not limited to
16   compensatory, statutory (including enhanced statutory damages for willful infringement),
17   punitive damages, and all other damages permitted by law;
18            F.      That Bungie be awarded pre-judgement and post-judgment interest on all
19   damages awarded against Defendants;
20            G.      An award to Plaintiffs of their costs incurred in this suit as well as reasonable
21   attorneys’ fees; and
22            H.      For such other relief as the Court deems just and proper.
23

24

25

26

      COMPLAINT                                                                    Perkins Coie LLP
      (No. 2:21-cv-811) –22                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     152632999.4                                                                 Fax: 206.359.9000
                    Case 2:21-cv-00811 Document 1 Filed 06/15/21 Page 23 of 23




 1   DATED this 15th day of June 2021
                                                 By: /s/William C. Rava
 2                                               William C. Rava, WSBA No. 29948
 3                                               By: /s/Jacob P. Dini
                                                 Jacob P. Dini, WSBA No. 54115
 4                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 5                                               Seattle, WA 98101-3099
                                                 Telephone: 206.359.8000
 6
                                                 Facsimile: 206.359.9000
 7                                               Email: WRava@perkinscoie.com
                                                          JDini@perkinscoie.com
 8
                                                 Attorneys for Plaintiff Bungie, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       COMPLAINT                                                          Perkins Coie LLP
       (No. 2:21-cv-811) –23                                        1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
      152632999.4                                                        Fax: 206.359.9000
